DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
	Claims 16 and 18-28 are pending. Claims 1-15 and 17 are canceled. Claim 16 is currently amended. Claims 18-28 are new. No new matter appears to have been entered.  The amendment to the claims along with the replacement figures have overcome the Drawing objections and accordingly those objections are withdrawn. The amendments to the claims have overcome the rejections in the previous non final action, but have necessitated further search and/or consideration of the art and Vars is now considered the primary reference teaching claim 16. Considering that the remarks are directed to Reinike, they are now considered moot. This action must be made Final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “any downstream pressure is below the critical pressure”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is not clear what downstream pressure is being discussed, the downstream pressure in the nozzle diverging portion or the downstream pressure of the entire nozzle at the outlet, or downstream pressure in the super sonic flow range, (i.e. there is a lack of objective meaningful reference as to where this pressure is occurring in the downstream range, especially considering any alleged criticality of the flow…?)  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 


Claim Objections
Claims are objected to because of the following informalities:  Claim 23, 24 and 28 each depend from a canceled independent claim, they have been interpreted to depend from the most recent independent claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 19, 20, 22, 23, 28 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vars (US 6068010) (with exemplary reference Daugherty, Fluid Mechanics with Engineering Applications (herein after Daugherty) provided for features not explicitly disclosed in Vars); 
Claim/s 18 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Vars as applied to claim 16 (as indefinitely understood) above and further in view of Kessel (US 4253480); 
Claim 21, 24, 25, 26, 27 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Vars as applied to claim 16 (as indefinitely understood) above; and further in view of Ha (US 5785297.)
 
Vars discloses in claim 16:  [A valve providing…] A method of regulating gas flow for an application requiring a regulated gas flow rate using a switched nozzle valve (36/38 figure 2 and see Col 4 ln 18-24 the flow control circuit controlling the flow to the downstream engine application without measuring the gas discharge pressure, Col 3 ln 15-16 (i.e. an open loop arrangement)), the method comprising: flowing the gas (gas fuel) through the switched nozzle valve, the switched nozzle valve having a converging section (at 53), a nozzle throat (between 53 and 55) , a diverging section (at 55) having an exit (end of 55) to be in fluid communication with an application (engine) requiring gas flow control and a valve element (36) seated (as shown) on the converging section; switching the valve between a fully closed position seated on the nozzle at a valve seat and a fully open position (100% flow) spaced from the valve seat by an operator (rotary actuator 90) at a switching frequency using a pulse-width-modulation (PWM) signal generated by a microprocessor (14) to achieve a velocity and a time-averaged flow rate of the gas 

Vars discloses in claim 18: The method according to claim 16, [a switching frequency is necessary for the pwm control signal of the actuator of Vars]; but Vars does not explicitly disclose, although Kessel teaches: wherein the maximum switching frequency is at least 500 Hz (1000 Hz Col 6 ln 28-29 for the purpose of providing a switching/opening closing rate of the valve for fluid flow control there through.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the valve control of Vars, as taught in Kessel, a switching frequency of 1000 Hz as taught in Kessel for the purpose of providing a switching/opening closing rate of the valve for fluid flow control of Vars there through

Vars discloses in claim 19: The method according to claim 16, wherein the converging and diverging sections are conical (figure 3 shows the shapes as conical.) 

Vars discloses in claim 20: The method according to claim 16, wherein the valve element is seated on the converging section (as seen in figure 2.) 

Vars discloses in claim 21: The method according to claim 16, wherein the nozzle is made from [a metal material] (as indicated by the figures, the cross hatching indicating a metal material but Vars does not disclose using: a brass or stainless steel material; but Ha teaches, using a stainless steel material for the nozzle/seat (Col 5 ln 49-53,  for the purpose of for example, matching more carefully the thermal expansion contraction rate of the valve body of so as to avoid cracking and leaks, and to provide corrosion resistance);  
	It would have been obvious to one of ordinary skill in the art at the time of the filing of invention to utilize for the nozzle of Vars (where as suggested by Vars, the nozzle is a metal material) a stainless steel  material for the nozzle/seat as taught by Ha, for the purpose of for example closely matching thermal expansion and/or contraction rates of the seat and valve body of Vars, and to avoid corrosion of the seat, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Vars discloses in claim 22: The method according to claim 16, wherein the operator is a voice coil operator including a voice coil (Col 6 ln 44-45 the actuator can be a voice coil) in a permanent magnetic field.

Vars discloses in claim 23: The method according to claim 1/[16], wherein the operator (Col 6 ln 44-45 the actuator can be a solenoid actuator) is a solenoid operator.

Vars discloses in claim 24: The method according to claim 1/[16], wherein the valve element is a [cone] (36 is a tapered cone); but Vars does not disclose the valve element shaped as a ball. although Ha teaches using a sapphire ball (36 figure 1, and see Col 5 ln 49-53 where the ball may be sapphire material, and the ball providing a smooth fluid flow transition, for the ostensible 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the cone of Vars, providing a sapphire ball poppet as taught in Ha, for the purpose of providing for a spherical hard material surface for flow characterization and resistance to fluid corrosiveness, especially considering that it has been held to be within the general skill of a worker in the art to select a known material [and/or shape] on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416 [added]. 

Vars discloses (as modified for the reasons discussed above) in claim 25: The method according to claim 24, wherein the ball is movable axially with respect to the orifice (as modified for the reason discussed above, the ball and/or poppet moves reciprocally along the central axis of the nozzle of Vars as modified above..

Vars discloses (as modified for the reasons discussed above) in claim 26: The method according to claim 24, wherein the ball is made from sapphire (as discussed above, the material is sapphire for it’s corrosive resistive-ness.)

Vars discloses in claim 27: The method according to claim 16, but does not explicitly disclose: the valve element is harder than the nozzle so that the nozzle conforms to the valve's precise shape and size; but considering that Vars teaches a metal nozzle material (i.e. based on cross hatching MPEP 608); but Ha teaches: using a sapphire ball valve gate and a metal valve seat 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a metal to metal seal as taught in Vars, a sapphire to metal seal as taught in Ha whereby using a sapphire ball valve gate and a metal valve seat such as stainless steel material as taught by Ha as discussed above, the valve seat/nozzle of Vars/Ha will conform to the harder material sapphire ball valve gate as taught in Ha, the conformed sealing  for the purpose of maintaining an adequate surface to surface fluid seal

Vars discloses in claim 28: The method according to claim 1/[16], wherein a volume between the valve seat and the orifice is about 0.1% of a volumetric flow rate at the orifice (under a broad reasonable understanding of the claimed phrase (BRI), the orifice considered the opening edge of the narrowest constriction of the nozzle of Vars, the valve seat being the surface area of the nozzle greater than that of the orifice, the flow rate considered in cfs or cubic micro-meters per second as the case may be; and considering rate is a time dependent derivative, and considering that a single discrete moment of the flow rate would be considered a volume at a discrete instant; and considering that the valve is fully closed no flow and accordingly, no volume; but when the valve cracks open, there is at least 0.1 percent of fluid flow amount equal to at least the volume of the orifice valve seat.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Matthew W Jellett/Primary Examiner, Art Unit 3753